Exhibit 10.1

 



Second Amendment to the

Employment Agreement between

CresCom Bank and M.J. Huggins, III

 

 

WHEREAS, CresCom Bank (the “Bank”) and M.J. Huggins, III (the “Executive)” are
parties to an Amended and Restated Employment Agreement dated as of December 24,
2008, as amended by the First Amendment, dated September 21, 2012 (collectively,
the “Agreement”); and

 

WHEREAS, the parties desire to modify the Agreement pursuant to Section 13
thereof to make certain changes the parties deem necessary and appropriate;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

Amendment

 

The first sentence of Section 1 is hereby amended to read in its entirety as
follows: “During the term of his employment hereunder, Executive agrees to serve
in the position of President of the Bank.”

 

In all other respects, the terms of the Agreement are hereby ratified and
confirmed. This Second Amendment may be executed by the parties in counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment, effective
as of January 23, 2019.

 



  CRESCOM BANK                   By /s/ Jerry Rexroad     Name:   Jerry Rexroad
    Title: Executive Chairman                     EXECUTIVE           /s/ M.J.
Huggins, III     M.J. Huggins, III          

 

 

   

